                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

Jane Does 1-9,
                                                  Civil Action No.: 3:20-av-99999
                      Plaintiffs,

v.                                                   DEFENDANT COLLINS MURPHY’S
                                                     ANSWERS TO LOCAL RULE 26.01
Collins Murphy, Limestone College,                        INTERROGATORIES
Mindgeek Holding SARL a/k/a Mindgeek
USA, Inc. d/b/aPornhub.com, and Hammy
Media, Ltd. d/b/a Xhamster.com,

                     Defendants.

______________________________________

       NOW COMES Defendant Collins Murphy, (hereinafter “Defendant”) by and through his

undersigned counsel, and, pursuant to Local Civil Rule 26.01, states as follows:


       (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of that interest.


ANSWER:        None to Defendant's knowledge.


       (B)     As to each claim, state whether it should be tried jury or nonjury and why.


ANSWER:        Plaintiffs request a jury trial and Defendant does not dispute such request.


       (C)     State whether the party submitting these responses is a publicly-owned company

and separately identify (1) any parent corporation and any publicly held corporation owning ten

percent (10%) or more of the party’s stock; (2) each publicly-owned company of which it is a

parent; and (3) each publicly owned company in which the party owns ten percent (10%) or more

of the outstanding shares.
ANSWER:           Not applicable.


        (D)       State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division). See Local Civ. Rule 3.01 (D.S.C.).


ANSWER:           Plaintiff filed suit in this Division and Defendant does not dispute the same

because, upon information and belief, the location where the alleged incident occurred is

within the Spartanburg Division.


        (E)       Is this action related in whole or in part to any other matter filed in this district,

whether civil or criminal? If so, provide (1) a short caption and the full case number of the

related action; (2) an explanation of how the matters are related; and (3) a statement of the status

of the related action. Counsel should disclose any cases that may be related regardless of whether

they are still pending. Whether cases are related such that they should be assigned to a single

judge will be determined by the clerk of court based on a determination of whether the cases

arise from the same or identical transactions, happenings, or events; involve the identical parties

or property; or for any other reason would entail substantial duplication of labor if heard by

different judges.


ANSWER:           To Defendant's knowledge, there are no other related actions filed in this

District.


        (F)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.


ANSWER: Defendant is properly identified.
        (G)     If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of their liability.


ANSWER:         Not applicable.


                                               Respectfully submitted,


                                               HALL, BOOTH, SMITH, P.C.


                                               /s/ Alan Belcher
                                               __________________________________
                                               Alan R. Belcher, Jr., Esquire, Federal ID # 9342
                                               Connor E. Johnson, Esquire, Federal ID # 12954
                                               111 Coleman Blvd., Suite 301
                                               Mt. Pleasant, SC 29464
                                               Telephone: (843) 720-3460
                                               Facsimile: (843) 720-3458
                                               alan.belcher@hallboothsmith.com
                                               Counsel for Defendant Collins Murphy

This 10th day of June, 2020
Mount Pleasant, South Carolina
